Citation Nr: 0109430	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from November 1970 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision of the 
Detroit, Michigan, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran is currently 49 years of age, has a high 
school education, and has work experience as a custodian, as 
a security guard, and as a press operator.  

2.  The veteran does not have any service connected 
disabilities; his nonservice connected disabilities include 
chronic lumbar strain, evaluated as 60 percent disabling; 
diabetes mellitus, type II, evaluated as 20 percent 
disabling; and acromioclavicular separation of the left 
shoulder, evaluated as zero percent disabling; with a 
combined evaluation of 70 percent disabling.  

3.  The veteran has permanent and total disability which 
precludes him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 101, 1502, 1521, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b)(2), 3.340, Part 4, §§ 4.15, 
4.17, 4.19 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his nonservice connected 
disabilities combine to render him permanently disabled and 
unemployable.  He states that his primary disability is his 
low back disability, which prevents him from performing most 
physical labor, and from standing, sitting, or walking for 
long periods of time.  

Initially, the Board notes that there is an indication that 
the veteran applied for but was denied disability benefits 
from the Social Security Administration.  A copy of the 
decision which denied the veteran these benefits is not 
contained in the claims folder, and it is unclear whether or 
not the complete medical records relied upon to reach this 
decision have been obtained.  Review of the claims folder and 
the September 2000 supplemental statement of the case reveals 
that the RO contacted the Social Security Administration 
either by letter or telephone on at least 14 occasions 
between July 1997 and June 2000 in order to obtain the 
decision and medical records.  A completely satisfactory 
reply was never received, and a copy of the decision was 
never obtained.  However, copies of numerous medical records 
that were either addressed to the Social Security 
Administration or appear to have been marked as exhibits in 
the Social Security Administration decision are contained in 
the claims folder.  Therefore, as there is no indication that 
an additional attempt to obtain the Social Security 
Administration decision which denied the veteran disability 
benefits would be anymore successful than the previous 14 
attempts, and as many if not all of the medical records used 
to reach that decision are contained in the claims folder, 
the Board finds that a remand to obtain additional Social 
Security Administration records is not required, and will 
proceed with consideration of the veteran's claim.  

Similarly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the veteran's claim was reviewed by the RO, 
which determined that all of the development and notification 
required by the change in law had been completed in this 
case.  The veteran was notified of this in a March 2001 
letter.  The Board agrees with this determination, and will 
continue with review of the veteran's claim. 

The veteran's application for pension was received in January 
1997.  The evidence shows that the veteran served on active 
duty from November 1970 to January 1973, during a period of 
war, and has basic eligibility for VA nonservice-connected 
pension benefits.  The veteran was born in August 1951, and 
is currently 49 years of age.  He has a high school 
education, and has work experience as a custodian, as a 
security guard, and as a press operator.  

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that such 
disabilities, permanent in nature, prevent him from securing 
and following substantially gainful employment commensurate 
with his age, his level of education, and his occupational 
background.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 
3.340, 3.342, and Part 4; Talley v. Derwinski, 2 Vet. App. 
282, 287 (1992).

The schedular criteria for pension is met where the disabled 
person has one permanent disability ratable at 60 percent or 
more or, if there are two or more disabilities, where there 
is at least one disability ratable at 40 percent or more and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 4.16 (2000).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
established a test of pension eligibility based on 38 
U.S.C.A. §§ 1502 and 1521.  According to the Court, permanent 
and total disability is shown either when the veteran is 
unemployable as a result of a lifetime disability or when he 
suffers from a lifetime disability which would render it 
impossible for the average person to follow a substantially 
gainful occupation.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation and which is reasonably 
certain to continue throughout the disabled person's life.  
38 C.F.R. § 4.15.  For pension purposes, the permanence of 
the percentage requirements of § 4.16 is required, but the 
claims of those who fail to meet the percentage standards but 
otherwise meet the entitlement criteria and are unemployable 
may be granted under 38 C.F.R. § 3.321(b)(2).  When the 
percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.16.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.10 (2000).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  In this case, the veteran does not have 
any service connected disabilities.  

The veteran's nonservice connected disabilities include 
chronic lumbar strain, evaluated by the RO as 10 percent 
disabling; diabetes mellitus, type II, evaluated by the RO as 
10 percent disabling; and acromioclavicular separation of the 
left shoulder, evaluated by the RO as zero percent disabling.  
His combined evaluation is 20 percent disabling.  

The veteran's chronic lumbar strain is evaluated under the 
rating code for lumbosacral strain.  Severe lumbosacral 
strain is evaluated as 40 percent disabling, and is 
characterized by symptomatology such as listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of 
these symptoms with abnormal mobility on forward motion.  
Symptomatology including muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position is evaluated as 20 percent disabling.  
Characteristic pain on motion merits continuation of the 10 
percent evaluation currently in effect.  38 C.F.R. § 4.71a, 
Code 5295.  

The evidence reveals that in addition to lumbar strain, a 
herniated disc has also been diagnosed.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief is evaluated as 60 
percent disabling.  Severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief 
is evaluated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is 
evaluated as 20 percent disabling.  Mild intervertebral disc 
syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

The veteran was afforded a medical examination by the 
Michigan Department of Social Services in February 1997.  He 
was noted to have begun receiving care in January 1997.  His 
subjective complaints were pain in the low back, left leg, 
and foot.  The pain was present upon standing and sitting.  
He had recently fallen, which seemed to have exacerbated his 
condition.  Both of his legs were affected.  The current 
diagnosis was disc degeneration and facet syndrome of the 
lumbar spine, complicated by lumbarization and sacralization.  
The pertinent abnormal findings included decreased lumbar 
range of motion.  The examiner found that the veteran should 
be able to sit, stand, or walk for one hour each work day.  
He could occasionally carry up to 20 pounds, but never carry 
anything heavier.  His upper extremities could be used for 
repetitive action, but not his lower extremities.  He could 
never bend, but could occasionally squat, kneel, crawl, and 
reach above shoulder level.  He could never work around 
unprotected heights, but could occasionally work around 
moving machinery.  The findings were noted to be based on an 
examination and the veteran's medical history.  The examiner 
stated that due to factors such as the previous surgery, the 
veteran would always be prone to low back injuries.  

A February 1997 report from the Human Capability Corporation 
to the State of Michigan Disability Determination Service 
indicated that the veteran's chief complaint was a history of 
low back pain dating from 1972.  He had undergone a lumbar 
laminectomy in January 1992, with no postoperative 
complications.  A February 1997 slip and fall had exacerbated 
the pain in his lower back, and he continued to receive 
therapy from a chiropractor.  He had quit his job due to pain 
in his lower back from prolonged sitting.  On examination, 
there was tenderness over the left lumbosacral paraspinal 
muscles, as well as the bilateral iliolumbar ligaments.  
There was no evidence of deformity, atrophy or joint 
effusion.  However, there was right convexity of the 
thoracolumbar spine.  The veteran complained of pain in the 
thigh and low back.  The motor examination of the lower 
extremities was 4/5, and the sensory function showed 
decreased sensation to light touch and pinprick in the left 
lower extremity and the dermatone distribution of L4 to L5.  
The deep tendon reflexes of the ankles were one plus.  The 
lumbar spine had 50 degrees of flexion with pain, extension 
to 15 degrees, right and left lateral flexion to 25 degrees, 
and right and left rotation to 25 to 30 degrees.  The 
examiner stated that the veteran's functional mobility was 
fair.  His gait was mildly antalgic, and he avoided placing 
full weight on his left leg.  The impression included low 
back pain, status post laminectomy at L4 to L5.  An 
additional functional assessment obtained at this time stated 
that the veteran could occasionally carry up to 50 pounds, 
and frequently carry up to 25 pounds.  He could stand, walk, 
or sit for about six hours in an eight hour day.  

The veteran was afforded a VA examination of his joints in 
April 1997.  He complained of a painful back, mainly in the 
lower area.  The veteran stated that he was unable to stand, 
walk, or sit for long periods of time.  Stretching and 
bending were painful.  He did not have any trouble with his 
legs, although he sometimes complained of numbness of the 
left leg.  He felt most comfortable when prone.  He was noted 
to have undergone low back surgery five years ago.  On 
examination, the veteran had a normal heel to toe gait, and 
his equilibrium and posture were satisfactory.  There was no 
fixed deformity, and the musculature of the back showed good 
muscle tone without any spasm or atrophy.  He had forward 
flexion to 65 degrees, backward extension to 20 degrees, 
right and left lateral flexion to 20 degrees, and right and 
left rotation to 15 degrees.  There was no objective evidence 
of pain on motion.  The lower legs were negative for any 
neurological deficiency, and straight leg raising was to 70 
degrees with the complaint of back pain.  An X-ray study of 
the lumbosacral spine was within normal limits, but there was 
a suggestion of pseudoarthrosis with partial 
lumbarization/sacralization.  The diagnoses included chronic 
lumbar strain.  

Additional private treatment records from April 1997 to 
November 1997 show that the veteran continued to be followed 
for complaints related to his back disability.  April 1997 
records show that the veteran had recently been involved in a 
slip and fall accident, in which he sustained an injury to 
his back.  A private X-ray study conducted in April 1997 
noted sacralization of L5, with generalized degenerative 
joint disease throughout the visualized lumbar spine.  In May 
1997, he was noted to have mild spasms, with fair range of 
motion.  There was radiation of pain into both legs.  The 
impression was herniated disc, and chronic lumbar 
fibromyositis.  

The veteran's private doctor, F.K.L., D.O., completed an 
additional functional assessment form for the Michigan 
Department of Social Services in May 1997.  The veteran's 
current diagnoses were radiculitis to the left lower 
extremities, lumbar fibromyositis, possible lumbar disc 
herniation, and peripheral neuropathy of the median and ulnar 
nerves of the left and right.  He was unable to sit, stand, 
or walk for any amount of time, carry any item of any weight, 
work with his upper or lower extremities, or bend, squat, 
kneel, crawl, or reach above shoulder level.  The examiner 
stated that the veteran remained totally disabled, and should 
be re-evaluated every 30 days.  An additional May 1997 letter 
from F.K.L. indicated that the veteran's diagnoses included 
radiculitis to the left leg, possible disc herniation, and 
lumbar fibromyositis.  The veteran was said to be disabled 
from working for the next 30 days.  

A magnetic resonance imaging study conducted in May 1997 
noted desiccation at the L3 to L4 level, with a central 
protrusion with associated bright signal intensity and an 
annular rent.  Degeneration and desiccation of L4 to L5 was 
also noted.  There was a left paracentral to central 
protrusion, possibly recurrent, at this level, and there was 
neural foraminal narrowing bilaterally at the same level with 
associated facet arthropathy.  

Private treatment records from June 1997 show that the 
veteran continued to complain of soreness and stiffness of 
the low back.  July 1997 records contain complaints of severe 
pain following prolonged standing, numbness in the left leg, 
and pain in the left foot.  He was also noted to be 
undergoing physical therapy.  The veteran underwent an 
electromyographic study in July 1997 over both lower 
extremities and the corresponding paraspinal areas.  The 
impression was of nerve root compression at the levels of L4 
to L5, and L5 to S1 on the left.  

A July 1997 report from the Human Capability Corporation to 
the State of Michigan Disability Determination Service 
indicates that the veteran had been examined by a board 
certified orthopedist.  The history of the veteran's back 
surgery was noted, as was the February 1997 injury.  On 
examination, the veteran had a normal gait, but was wearing a 
well used back support.  There was a well healed scar in the 
center of the low back, and marked tenderness and limitation 
of motion of the lumbar spine.  There was no deformity or 
muscle spasm of the low back.  The deep tendon reflexes, 
sensation, strength, and coordination were intact in both 
lower extremities.  Straight leg raising was negative to 90 
degrees.  A review of the July 1997 electromyographic study 
and the May 1997 magnetic resonance imaging study showed that 
they were compatible with nerve root compression.  The 
diagnoses were degenerative disc disease with possible 
recurrent herniated lumbar disc of the lumbar spine, and 
lumbar radiculopathy.  The examiner stated that the veteran 
would require permanent physical restrictions, including 
light or sedentary activity with a sit or stand option, and 
requiring only minimal walking.  

September 1997 records from F.K. L. state that the veteran 
was not to work for 30 days.  An October 1997 report of 
residual functional capacity from F.K.L. states that the 
veteran is unable to sit, stand, walk, or drive for any 
amount of time.  He could not perform any lifting or 
carrying.  He was also unable to use his feet for repetitive 
movements, and could never bend, squat, crawl, or climb.  The 
diagnoses included chronic lumbar fibromyositis, herniated 
discs, and nerve root compression, and his prognosis was 
guarded.  

Private medical records from November 1997 show that the 
veteran continued to complain of severe pain in his low back, 
with numbness and a tingling sensation in the left leg.  The 
range of motion of his rotary and lateral movements were 
decreased.  

The Board finds that the evidence provides a basis for a 60 
percent evaluation for the veteran's back disability under 
the rating code for intervertebral disc syndrome.  The May 
1997 magnetic resonance imaging study noted desiccation and 
protrusion at L3 to L4, as well as degeneration and 
desiccation at L4 to L5.  The medical records demonstrate 
that his back disability produces pain with little 
intermittent relief, which prevents him from remaining in any 
one position for more than a short period of time.  The 
veteran has a restricted range of motion, and experiences 
numbness in the left leg and foot.  The July 1997 report from 
the board certified orthopedist included diagnoses of 
degenerative disc disease with possible recurrent herniated 
disc of the lumbar spine and lumbar radiculopathy, and found 
that the veteran would require permanent physical 
restrictions.  The diagnoses in October 1997 were chronic 
lumbar fibromyositis, herniated discs, and nerve root 
compression, with a guarded prognosis.  The veteran continued 
to complain of severe pain in November 1997, with numbness 
and tingling of the left leg.  The Board believes that this 
symptomatology equates to that of pronounced intervertebral 
disc syndrome, which warrants a 60 percent evaluation.  This 
is the highest evaluation available under the rating code for 
intervertebral disc syndrome, and exceeds the evaluations 
available under the rating codes for limitation of the lumbar 
spine and lumbosacral strain.  38 C.F.R. § 4.71a, Codes 5292, 
5293, and 5295.  Entitlement to an evaluation in excess of 60 
percent under other rating codes has been considered, but 
without evidence of a fracture of the vertebra with cord 
involvement, or complete bony fixation of the spine, a higher 
evaluation cannot be assigned.  38 C.F.R. § 4.71a, Codes 
5285, 5286.  

The veteran's left shoulder disability is evaluated under the 
rating code for impairment of the clavicle or scapula.  
Malunion of the clavicle or scapula is evaluated as 10 
percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  38 C.F.R. 
§ 4.71a, Code 5203 (2000).  The rating code for limitation of 
motion of the arm is also for consideration.  38 C.F.R. 
§ 4.71a, Code 5201 (2000).  

Private medical records dated from 1995 to 1996 show that the 
veteran was seen on a frequent basis for complaints of left 
shoulder pain and stiffness.  August 1995 records include a 
diagnosis of left acromioclavicular joint separation. 

The February 1997 report from the Human Capability 
Corporation to the State of Michigan Disability Determination 
Service was negative for any complaints pertaining to the 
left shoulder.  On examination, the shoulders and scapula 
were level.  Motor examination was 4/5 bilaterally in the 
upper extremities with normal tone and bulk.  A left shoulder 
disability was not noted in the examiner's impressions.  

At the April 1997 VA examination of the joints, the veteran 
reported pain in his left shoulder, and stated that he was 
unable to lift.  He said that he had dislocated his left 
shoulder about two years previously while carrying a heavy 
bag.  On examination, the left shoulder had a normal contour, 
with no atrophy or deformity.  There was prominence of the 
acromioclavicular joint with mild tenderness.  The range of 
motion of the shoulder was full and normal in all directions 
without complaints.  The grip strength was good, and there 
was no neurological deficiency in the upper limb.  The 
diagnoses included grade one acromioclavicular separation, 
left shoulder.  An X-ray study obtained at this time revealed 
some minimal degenerative changes about the acromioclavicular 
articulation, but was otherwise unremarkable. 

On the May 1997 functional assessment form for the Michigan 
Department of Social Services, the veteran was noted to be 
unable to reach above shoulder level, or to use his upper 
extremities for repetitive actions involving simple grasping, 
reaching, pushing, pulling, or fine manipulating.  

The Board finds that the evidence does not support an 
evaluation in excess of zero percent for the veteran's left 
shoulder disability.  The most current objective examinations 
have demonstrated only mild tenderness of the left shoulder 
on palpation, with a full range of motion.  There is no 
evidence of a current dislocation, nonunion, or malunion of 
the clavicle or scapula.  Therefore, as the veteran's current 
symptomatology does not meet the requirements for a 
compensable evaluation under any of the applicable rating 
codes, the zero percent evaluation for his left shoulder 
disability is continued.  38 C.F.R. §§ 4.31, 4.71a, Codes 
5201, 5203.  

The veteran's final nonservice connected disability is 
diabetes mellitus.  Diabetes mellitus that requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated is evaluated as 100 percent disabling.  Diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  
Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  When insulin and a restricted diet is required, 
or an oral hypoglycemic agent and a restricted diet, a 20 
percent evaluation is merited.  When diabetes mellitus is 
manageable by restricted diet only, a 10 rating is warranted.  
Note one states that the adjudicator is to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  Note two 
states that when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  38 C.F.R. § 4.119, Code 7913 (2000). 

The veteran underwent a VA general medical examination in 
April 1997.  He was noted to have been diagnosed with 
diabetes mellitus about three years previously, and to have 
been started on Diabeta.  He denied any hospitalization, 
coma, or ketoacidosis.  There was no polyuria, polydipsia, or 
loss of weight.  The veteran was followed by a private 
doctor, and was currently asymptomatic.  The diagnosis 
included diabetes mellitus, type II.  The remainder of the 
medical evidence notes that the veteran has a history of 
diabetes, but does not demonstrate any treatment or 
complications due to this disability.  

The Board finds that a 20 percent evaluation should be 
assigned to the veteran's diabetes mellitus.  The veteran 
takes an oral hypoglycemic agent, which merits a 20 percent 
evaluation.  However, the diabetes is asymptomatic, so that 
an evaluation in excess of 20 percent is not warranted.  
38 C.F.R. § 4.119, Code 7913.  Therefore, the Board will 
consider the proper evaluation of the veteran's diabetes 
mellitus to be 20 percent for the purposes of determining 
entitlement to pension.  

As noted above, after a review of the evidence, the Board 
finds that the proper evaluations for the veteran's 
nonservice connected disabilities are 60 percent for his back 
disability, 20 percent for diabetes mellitus, and zero 
percent for his left shoulder disability.  After these 
evaluations are combined under the provisions of 38 C.F.R. 
§ 4.25, this equates to a combined evaluation of 70 percent.  
As noted earlier, the schedular criteria for pension is met 
where the disabled person has one permanent disability 
ratable at 60 percent or more or, if there are two or more 
disabilities, where there is at least one disability ratable 
at 40 percent or more and sufficient additional disabilities 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 4.16.  Therefore, the veteran meets the schedular 
criteria for nonservice connected pension.  

The Board finds that the veteran's disabilities are 
permanently and totally disabling to such a degree that he is 
unemployable.  The record indicates that the veteran has a 
high school education, and has work experience as a 
custodian, security guard, and as a press operator.  All of 
these positions involve either physical labor, or sitting or 
standing for long periods of time.  However, the February 
1997 examination noted that the veteran will always be prone 
to low back injuries.  The July 1997 report by the board 
certified orthopedist states that the veteran requires 
permanent physical restrictions, including light or sedentary 
activity with a sit or stand option, and only minimal 
walking.  The May 1997 report from the veteran's private 
doctor indicated that the veteran was unable to sit, stand, 
walk, carry weight, work with his upper and lower 
extremities, bend, squat, kneel, crawl, or reach above his 
shoulders.  He opined that the veteran was totally disabled, 
and should be re-evaluated every 30 days.  A September 1997 
report from this same doctor states that the veteran remains 
totally disabled.  This evidence indicates that the veteran 
was totally disabled from at least May 1997 through September 
1997, and there is no opinion indicating that his condition 
has improved so that he is currently able to work.  The Board 
concludes that the veteran has permanent and total disability 
which prevents him from engaging in substantially gainful 
employment.  Therefore, entitlement to a nonservice connected 
pension is warranted.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

